Case 2:19-cr-00127 Document 1 Filed 05/07/19 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

 

 

 

 

ROHY t §ERBYCE.U CLERK
mt
S<zuthem Di evict of West V& rg¥n£g

 

 

cHARLEsToN
UNITED sTATEs oF AMERICA
v. cRIMINAL No. g 5 § v s‘§‘§£ ““’”
- 18 U. S C § 922(g) (4)
18 U. s. c. § 924(a) (2)

BENJAMIN LEE PARSONS

I N F O R M A T I O N

(Possession of a Firearm by a Person Who has been Committed to a

Mental Institution)

The United States Attorney Charges:

l. On or about October 31, 2018 at or near Mineral Wells,

Wood County, West Virginia, and within the Southern District of

West Virginia, defendant BENJAMIN LEE PARSONS did knowingly

possess the following firearms in and affecting interstate
commerce:
a. An FNH, model M2498, 5.56 caliber semiautomatic
rifle; and
b. A Molot, 5.45X39mm semiautomatic rifle.
2. At the time defendant BENJAMIN LEE PARSONS possessed the

aforesaid firearms, he had been committed to a mental hospital;

that is, on February 24, 2017, in the Circuit Court of Wood County,

West Virginia, defendant BENJAMIN LEE PARSONS was involuntarily

 

 

Case 2:19-cr-00127 Document 1 Filed 05/07/19 Page 2 of 2 Page|D #: 2

committed to the William R. Sharpe Hospital for inpatient
psychiatric observation in Case Number 2017-MH-54-0060-F6.
In violation of Title l8, United States Code, Sections

922(g)(4) and 924 (a)(Z).

UNITED STATES OF AMERICA

MICHAEL B. STUART
United States Attorney

f
/
// ,
By: / //2////…

osHUAéZY'HANKs
/

t United States Attorney

 

 

 

